Stephens, J.
1. There being no assignment of error in the bill of exceptions other than assignments of error as to a judgment overruling demurrers of the plaintiff to the defendant’s plea and to an amendment to the plea, there is no exception to a final judgment, or to a judgment where, had a judgment been rendered as contended for by the plaintiff in error, it would have been final, there is presented nothing for this court’s consideration, and the case is prematurely brought to this court. Code of 1933, § 6-701 (Code of 1910, § 6138) ; Stromberg-Carlson Telephone Manufacturing Co. v. Bisbee, 115 Ga. 346 (41 S. E. 573); Neal-Blun Co. v. Zeigler, 11 Ga. App. 273 (75 S. E. 142). See also Simmons v. Peagler, 7 Ga. App. 252 (66 S. E. 629).
2. The motion to dismiss the writ of error is sustained, with direction that the official copy of the bill of exceptions of 'file in the office of the clerk of the trial court be considered as exceptions pendente lite.

Writ of error dismissed, with direction.


Jenkins, P. J., and Sutton, J., concur.

Claxton & Qlaxton, for plaintiff in error.
J. Eugene Cook, E. L. Rowland, contra.